Citation Nr: 1426120	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-17 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center (HEC) in Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans Affairs (VA) health care system without a co-payment requirement for a period beginning on December 20, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel
INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954. 

This matter comes to the Board of Veterans' Appeals (Board) from a January 2012 decision of the VA Health Eligibility Center (HEC) in Atlanta, Georgia.  The Waco, Texas Regional Office otherwise has jurisdiction of the claims folder.

This case was remanded for further development in December 2012. 

In May 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the determination that he was not eligible for treatment in the VA health care system without paying a co-payment for the period beginning on December 20, 2010.  

The Internal Revenue Service (IRS) records show that the Veteran's verified unearned income for 2009 is over the VA National Means Test threshold (MTT) for a noncompensable and nonservice-connected veteran with no dependents and the Geographic Means Test (GMT).  The Veteran contends, however, that the money reported by the IRS for 2009 resulted from investment club profits that were improperly placed in his name.  He claims that the club has since been closed.  

He has asserted that he was part of an investment group that was to be a "DBA" [doing business as] organization.  He and several others reportedly made up the group.  It has variously been asserted that the money attributed to him was in fact the groups, and also that for the period in question they actually lost money.

In light of the Veteran's assertions, the Board finds that a remand is warranted to allow him the opportunity to provide supporting documentation for his claim.  On remand, the Veteran is requested to obtain and submit statements from members of his investment club which support his claim, investment club records, business records to include those from Vanguard Brokerage Services and Pershing LLC, and any other documentation relevant to his claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the Veteran and request that he provide documentation in support of his claim to include, but not limited to, statements from members of his investment club, investment club records, any documents showing the formation of a "DBA," business records to include those from Vanguard Brokerage Services and Pershing LLC, and other documentation relevant to his claim.  The claimant must be given an opportunity to respond.

2. After the completion of any action deemed appropriate in addition to that requested above, the appellant's claim should be readjudicated.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



